Citation Nr: 1034801	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether the character of the Veteran's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 
1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 administrative decision of the 
Department of Veterans Affairs (VA), finding that the character 
of the Veteran's discharge from active duty precludes payment of 
any VA benefits, and a July 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which denied 
entitlement to service connection for PTSD and a left shoulder 
disability.  Timely appeals were noted with respect to those 
decisions.

In May 2010, the Board remanded the issues of entitlement to 
service connection for PTSD and a left shoulder disability to the 
RO (via the Appeals Management Center (AMC)) so that a hearing 
before a Member of the Board could be scheduled.  The requested 
hearing was held before the undersigned Veterans Law Judge 
sitting at the RO on July 21, 2010, and a copy of the hearing 
transcript has been associated with the file.  The case has 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2006, the Veteran filed a notice of disagreement to a 
June 2006 administrative decision finding that the circumstances 
surrounding the Veteran's "other than honorable" discharge from 
active service is a bar to the payment of VA benefits.  
Specifically, the Veteran stated "there was an administrative 
decision ... made that I feel was the wrong one and I disagree with 
that also."  The RO has not issued the Veteran a statement of 
the case (SOC) that addresses this matter; thus, a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30, Manlincon v. 
West, 12 Vet. App. 238 (1999).

Since the outcome of the Veteran's character of discharge 
determination could impact the Veteran's claims of entitlement to 
service connection for PTSD and a left shoulder disability, these 
issues are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11 (1998).  Therefore, 
the Board cannot fairly proceed in adjudicating the service 
connection claims until any outstanding matter with regard to the 
Veteran's character of discharge determination has been resolved. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of whether 
the character of the Veteran's discharge from 
military service constitutes a bar to 
Department of Veterans Affairs (VA) benefits.  
The Veteran is hereby notified that, 
following the receipt of the SOC concerning 
these issues, a timely substantive appeal 
must be filed if appellate review by the 
Board is desired.  If, and only if, a timely 
substantive appeal is filed, should this 
issue be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112.  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).  

 
